Citation Nr: 1016576	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative right knee instability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis with limited motion.  

3.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military duty from January 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The Veteran testified at an October 2007 hearing before the 
undersigned.  A transcript of this hearing is associated with 
the claims folder. 

Subsequent to the October 2007 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

Subsequently, in a May 2008 decision, the Board reopened and 
denied the Veteran's previously-denied claims for (1) service 
connection for left knee disability, to include as secondary 
to right knee disability; (2) service connection for low back 
disability, to include as secondary to right knee disability; 
and (3) service connection for right hip disability, to 
include as secondary to right knee disability.  The decision 
also denied the Veteran's claims for (4) an evaluation in 
excess of 30 percent for postoperative right knee instability 
and (5) an evaluation in excess of 10 percent for right knee 
arthritis with limited motion and granted a separate 10 
percent rating for limitation of right knee extension.  The 
Veteran then appealed the issues of (1) service connection 
for low back disability, to include as secondary to right 
knee disability; (2) entitlement to an evaluation in excess 
of 30 percent for postoperative right knee instability and 
(3) entitlement to an evaluation in excess of 10 percent for 
right knee arthritis with limited motion to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a November 2009 
order, the Court vacated the Board's May 2008 decision, in 
part, and remanded the matter to the Board for development 
consistent with the parties' November 2009 Joint Motion for 
Remand (Joint Motion).  The case has now returned to the 
Board for further review.  The Board notes that the November 
2009 JMR specifically states that the issues of (1) 
entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability, (2) entitlement to service connection for right 
hip disability, to include as secondary to right knee 
disability and (3) entitlement to an initial evaluation in 
excess of 10 percent for limitation of right knee extension 
were not affected by the November 2009 JMR.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative right knee instability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis with limited motion.  

In the November 2009 JMR, the parties agreed that the Board 
failed the fulfill its duty to assist the Veteran based on 
evidence that the Veteran's right knee disabilities had 
worsened since the most-recent October 2005 VA examinations 
based on the Veteran's testimony at the October 2007 VA 
hearing that the condition of his right knee was 
"deteriorating" since his most recent VA examination.  See 
the October 2007 VA transcript at page 8.  

The Court has held that where the evidence of record does not 
reflect the current state of a Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  As noted 
above, the Veteran was last afforded a VA joints examination 
in October 2007.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  However, the Court has also held that a 
Veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

In light of the November 2009 JMR and the Veteran's testimony 
concerning the worsening of his service-connected right knee 
disabilities, the Board concludes that a new examination to 
ascertain the current severity of such should be undertaken.  

3.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right knee disability.

In the November 2009 JMR, the parties agreed that the Board 
erred in its May 2008 decision in failing do consider a May 
1989 medical record which could have been favorable to the 
Veteran's claim; alluding to a possible etiological 
relationship between the Veteran's low back disorder and his 
service-connected right knee disability.  The November 2009 
JMR notes that the Board was reliant on multiple competent 
clinical opinions which were against the claim dated in 
March 1988, January 2003, February 2004, and January 2005, 
with an addendum to the latter opinion providing an expanded 
rationale in March 2006, and yet failed to consider the May 
1989 private treatment record.  

Additionally, newly-submitted evidence from the Veteran 
alludes to an etiological relationship between the Veteran's 
low back disorder and his service-connected right knee 
disability.  See a February 2010 private treatment record 
from S.S.M., M.D.  

In light of the instructions of the November 2009 JMR and the 
February 2010 private treatment record from S.S.M., M.D., the 
Board finds that the Veteran's claim should be remanded for 
another VA examination and opinion addressing a possible 
etiological relationship between the Veteran's low back 
disorder and his service-connected right knee disability, to 
include specifically addressing the May 1989 and February 
2010 private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in 
writing and request that he identify or 
provide any sources of treatment for his 
right knee and/or low back that have not 
previously been associated with the 
claims folder.  Any records so identified 
should be obtained and associated with 
the Veteran's VA claims folder.

2.  The Veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
right knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or recurrent 
subluxation of the knee.  If possible, 
the examiner should characterize the 
degrees as slight, moderate or severe, 
and indicate when in the record each 
degree is shown.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The Veteran should also be afforded a 
VA examination to ascertain the etiology 
of any current low back disability.  For 
each low back disability that is 
currently manifested, the examiner should 
provide an opinion whether it is at least 
as likely as not that any identified low 
back disability is proximately due to or 
the result of the Veteran's service-
connected right knee disability.  In 
providing the requested opinion, the 
examiner should specifically address the 
May 1989 and February 2010 private 
treatment records identified above.  

A report of examination should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, the RO 
should then readjudicate the Veteran's 
claims herein remanded by the Board.  If 
the benefits sought on appeal remain 
denied, the RO should provide the Veteran 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


